department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date dec a ayd s n contact person identification_number telephone number tt b6 b employer_identification_number legend n p dear sir or madam this is in reply to your request for a ruling regarding the federal tax consequences associated with the transactions described below q is a community hospital located in t o is recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code the code and is classified as other than a private_foundation under sec_509 and sec_170 of the code o serves the citizens of t and u and their surrounding communities the policy of o is to provide services to any resident of the state regardless of the ability of the individual to pay for those services in accordance with the provisions of its charity care guidelines and its mission its parent_corporation m wholly controls o m is recognized as exempt under sec_501 of the code and is classified as other than a private_foundation under sec_509 and sec_170 of the code one of m's direct subsidiaries n is a taxable corporation in turn n has several taxable subsidiaries including p you indicate that since its inception p has never experienced a fiscal_year in which it generated a net profit you state that p's purpose is to provide physician services for residents of t and u and surrounding communities p employs approximately physicians and approximately mid- level providers you state that when p was first formed careful consideration was given as to whether p should be formed as a tax-exempt_entity under sec_501 of the code ultimately a decision was made not to seek tax exempt status primarily because at that time certain restrictions existed relative to employee_benefits for exempt entities such as a 401_k_plan you represent that o proposes to operate a provider-based clinic that would offer to the community a broad spectrum of physician services o will have these services provided by certain physicians who are currently employed by p you state that o will establish two arrangements for obtaining these services first certain physicians will cease being employees of p and will instead become o employees under terms and conditions very similar to those of their current employment contracts with p second other physicians will remain employees of p and o will pay p an arm's-length fee for their services the amount of the fee that o will pay p for a physician's services will equal the amount of the physician's compensation and benefits plus the portion of p's overhead costs that are reasonably allocable to that physician you state that under either of these arrangements the physicians will accept patients regardless of their ability to pay and will be required to treat medicare and medicaid patients you further represent that the physicians all of whom are currently p employees all currently have employment contracts that e e e e were negotiated at arm's length are reasonable in amount in light of the services performed and amounts paid_by comparable organizations for comparable services contain if any incentives at all only fairly modest ones that in no way rise to impermissible diversion of profits to private individuals and require the physicians to accept patients regardless of ability to pay or payment source you also represent that after the physicians are employed by o the total amount of each physician's compensation will not exceed the customary range for physician compensation_for their branch of medicine and geographic area based on the above facts along with other materials provided you have requested a ruling that the revenue received by o for services provided by the physicians should not be treated by o as income from an unrelated_trade_or_business under sec_513 of the internal_revenue_code sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that the term charitable is used in code sec_501 in its generally accepted legal sense the promotion of health has long been regarded as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 ed revrul_69_545 1969_2_cb_117 in revrul_69_545 1969_2_cb_117 the service established the community benefit standard as the test by which the service determines whether a hospital is organized and operated for the charitable purpose of promoting health sec_511 of the code imposes a tax on the unrelated_trade_or_business income of exempt_organizations sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption sec_1_513-1 of the regulations states that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of an exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_1_513-1 of the regulations states that gross_income derived from charges for the promotion of exempt functions does not constitute gross_income from the conduct of unrelated_trade_or_business you represent that the provider-based clinic will provide physician services as a division of q you indicate that the clinic will have the same licensor governing board organizational documents and supervisory and administrative procedures as o the clinic will be subject_to medicaid's requirements to offer access to care to everyone regardless of their ability to pay because o is and will remain a medicaid provider you state that the physician care services of the clinic will be fully integrated with those of o in virtually every way with the overall effect of improving the quality of care and eliminating certain administrative redundancies finally you indicate that no physician will have any financial interest in the clinic other than compensation as an employee and the total amount of the physicians’ compensation will not exceed the customary range for physician compensation_for their branch of medicine and geographic area accordingly based on the facts and circumstances presented herein we rule that the revenue received by o for services provided by the physicians is not income from an unrelated_trade_or_business under sec_513 of the code because it will be derived from an activity which is substantially related to o’s exempt_purpose of promoting the health of the residents of its service area this ruling does not address whether the compensation arrangements with physicians result in the payment of reasonable_compensation this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed macvin tiecionder marvin friedlander manager exempt_organizations technical group
